540 U.S. 1043
ELK GROVE UNIFIED SCHOOL DISTRICT ET AL.v.NEWDOW ET AL.
No. 02-1624.
Supreme Court of United States.
December 1, 2003.

1
Appeal from the C. A. 9th Cir. [Certiorari granted, ante, p. 945.]


2
Motion of respondent Michael A. Newdow for representation pro se, or (in the alternative) pro hac vice granted. Motion of Americans United for Separation of Church and State for leave to participate in oral argument as amicus curiae and for additional time to present argument denied. JUSTICE SCALIA took no part in the consideration or decision of these motions.